DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 June 2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 5, 8-10, 12-22, 33, 36, 38-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms "higher" and “larger” in claims 1 and 41 are relative terms which render the claim indefinite.  The terms "higher" and “larger” are not defined by the claim, 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 12-17, 20-22, 33, 36, 38, 40, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0281759 (Hagedorn et al.) in view of U.S. Patent Application Publication No. 2011/0112427 (Phillips et al.).
Regarding claim 1, Hagedorn et al. teaches a method for treating a condition in a subject (abstract; [0003]; [0006]; [0027]), the method comprising: measuring an electrical response of a brain of the subject, the electrical response corresponding to at least one of a brain activity and a brain connectivity of the subject ([0028]; [0042]; [0045]; [0060]-[0061]); and administering, as a treatment for the condition in the subject, a transcranial magnetic stimulation therapy to the subject in response to the measuring indicating at least one of the brain activity of the subject varying from a normal brain activity and the brain connectivity of the subject varying from a normal brain connectivity ([0045]-[0046]; [0048]-[0050]; [0060]-[0061]). Hagedorn et al. teaches the method is employed to treat a condition such as a traumatic brain injury, Alzheimer’s disease, or 
However, Phillips et al. teaches a method for treating depression in a subject (abstract; depression, [0013] and [0036]), the method comprising: measuring an electrical response of a brain of the subject, the electrical response corresponding to a brain activity of the subject ([0349]; [0367]); and administering, as a treatment for the depression in the subject, a transcranial magnetic stimulation therapy to the subject in response to the measuring indicating the brain activity of the subject varying from a normal brain activity, wherein a higher variation of the brain activity varying from the normal brain activity correlates with a larger reduction in the depression in the subject due to the transcranial magnetic stimulation therapy (The limitation “wherein a higher variation of the at least one of the brain activity varying from the normal brain activity and the brain connectivity varying from the normal brain connectivity correlates with a larger reduction in the depression in the subject due to the transcranial magnetic stimulation therapy” is not given weight as it merely recites the intended result of a positive method step, administering TMS. See MPEP 2111.04.; high alpha band activity and high Q-factor indicative of Major Depressive Disorder, [0367]-[0369], [0377]-[0378], Figures 38a-38d, 40; applying TMS to lower the high alpha band activity and high Q-factor results in reduction in depression, [0367]-[0369], [0371], [0377]; [0383]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hagedorn et al. to treat a subject’s depression via TMS, wherein the depression is characterized by a measurement of the subject’s brain activity being higher than that of a subject that is not suffering from 
Regarding claim 3, Hagedorn et al. in view of Phillips et al. teaches all the limitations of claim 1. Hagedorn et al. teaches the measuring provides a first data set of the brain activity data, the method further comprising: measuring a transcranial magnetic stimulation evoked response, thereby obtaining a second data set of the brain activity from the measured transcranial magnetic stimulation evoked response ([0028]-[0031]; pre and post TMS EEG measurements taken, [0050]; [0052]; [0057]).
Regarding claims 5 and 12, Hagedorn et al. in view of Phillips et al. teaches all the limitations of claim 1. Hagedorn et al. teaches the transcranial magnetic stimulation provided in the transcranial magnetic stimulation therapy includes repetitive transcranial magnetic stimulation ([0046]; [0048]), and is administered to the dorsolateral prefrontal cortex (left, right or medial, [0048]).
Regarding claims 13 and 14, Hagedorn et al. in view of Phillips et al. teaches all the limitations of claim 3. Hagedorn et al. teaches the transcranial magnetic stimulation evoked response is measured via electroencephalogram immediately after the transcranial magnetic stimulation therapy ([0050]; [0052]; [0057]).
Regarding claim 15, Hagedorn et al. in view of Phillips et al. teaches all the limitations of claim 14. Hagedorn et al. teaches the transcranial magnetic stimulation 
Regarding claims 16 and 17, Hagedorn et al. in view of Phillips et al. teaches all the limitations of claim 14. Hagedorn et al. does not specify the method further comprises removing one or more artifacts from data measured via electroencephalogram using an automated artifact rejection algorithm.
However, Phillips et al. further teaches removing one or more artifacts from data measured via electroencephalogram using an automated artifact rejection algorithm (noise in the measured EEG signal removed by curve smoothing ([0481]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Hagedorn et al. to include removing one or more artifacts from measured EEG data via an automated artifact rejection algorithm as taught by Phillips et al., because such artifact removal ensures subsequent EEG data analysis is not distorted by noise (Phillips et al., [0481]). 
Regarding claim 20, Hagedorn et al. in view of Phillips et al. teaches all the limitations of claim 1. Hagedorn et al. teaches determining a treatment protocol for the subject based on the first data set and the second data set, wherein determining the treatment protocol comprises adapting a treatment parameter including a frequency of transcranial magnetic stimulation, intensity of transcranial magnetic stimulation, a transcranial magnetic stimulation site ([0045]-[0046]; [0054]).
Regarding claim 21, Hagedorn et al. in view of Phillips et al. teaches all the limitations of claim 20. Hagedorn et al. teaches the transcranial magnetic stimulation site comprises a site of a coil positioned on a head of the subject ([0035]; [0048]).
claim 22, Hagedorn et al. in view of Phillips et al. teaches all the limitations of claim 20. Hagedorn et al. teaches said determining the treatment protocol comprises adapting a treatment parameter selected from the group consisting of: increasing or decreasing a frequency of transcranial magnetic stimulation, or increasing or decreasing intensity of transcranial magnetic stimulation ([0054]).
Regarding claims 33 and 36, Hagedorn et al. in view of Phillips et al. teaches all the limitations of claim 1. Hagedorn et al. teaches repeating the administering and measuring steps following a course of treatment, wherein the repeating the administering and measuring steps occurs in real-time, responsive to a measured transcranial magnetic stimulation evoked response (stimulation parameters adjusted based on measured TMS evoked response, stimulation and EEG measurement repeated, [0052] and [0054]).
Regarding claim 38, Hagedorn et al. in view of Phillips et al. teaches all the limitations of claim 1. Hagedorn et al. teaches the measuring the electrical response further comprises obtaining an electroencephalogram on the subject ([0028]; [0042]; [0045]).
Regarding claim 40, Hagedorn et al. in view of Phillips et al. teaches all the limitations of claim 1. The modified method of Hagedorn et al. and Phillips et al. teaches the brain connectivity is a hyperconnectivity for the subject and the brain activity is a greater than a normal brain activity (Hagedorn et al.: [0045], [0060]-[0061]; Phillips et al.: [0367]-[0369], [0371], [0377]; [0383]).
Regarding claim 41, Hagedorn et al. teaches a method for treating a condition in a subject, the method comprising: performing electroencephalography on the subject to 
However, Phillips et al. teaches a method for treating depression in a subject (abstract; depression, [0013] and [0036]), the method comprising: performing electroencephalography on the subject to determine a brain activity of the subject ([0349]; [0367]); and administering, as a treatment for the depression in the subject, a transcranial magnetic stimulation therapy to the subject in response to the electroencephalography indicating the brain activity being greater than a normal brain activity, wherein a higher hyperconnectivity between the prefrontal cortex (PFC) and the left dorsolateral prefrontal cortex (dlPFC) and a higher difference between the brain activity and the normal brain activity correlate with a larger reduction in the depression in the subject due to the transcranial magnetic stimulation therapy (The limitation “wherein a higher hyperconnectivity between the prefrontal cortex (PFC) and the left dorsolateral prefrontal cortex (dlPFC) and a higher difference between the brain activity and the normal brain activity correlate with a larger reduction in the depression in the subject due to the transcranial magnetic stimulation therapy” is not given weight as it merely recites the intended result of a positive method step, administering TMS. See MPEP 2111.04.; the high alpha band activity and high Q-factor indicative of Major Figures 38a-38d, 40; applying TMS to lower the high alpha band activity and high Q-factor results in reduction in depression, [0367]-[0369], [0371], [0377]; [0383]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hagedorn et al. to treat a subject’s depression via TMS, wherein the depression is characterized by a measurement of the subject’s brain activity being higher than that of a subject that is not suffering from depression as taught by Phillips et al., because Phillips et al. teaches various conditions or disorders such as depression, Alzheimer’s disease, and attention deficit disorder are identifiable by their particular EEG characteristics that inform an individualized TMS treatment to mitigate the condition or disorder, which Phillips et al. teaches is therapeutically effective for subjects suffering from depression ([0303]; [0369]; [0377]-[0378]).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0281759 (Hagedorn et al.) in view of U.S. Patent Application Publication No. 2011/0112427 (Phillips et al.) as applied to claim 5 above, and further in view of U.S. Patent Application Publication No. 2012/0101327 (Dissing et al.).
Regarding claim 8, Hagedorn et al. in view of Phillips et al. teaches all the limitations of claim 5. Hagedorn et al. does not teach paired pulse TMS is delivered to the patient, and does not specify the interval between pulses.
However, Dissing et al. teaches a method of treating depression via transcranial magnetic stimulation therapy, comprising: administering paired pulse TMS, wherein the initial pulse precedes a paired pulse by about 50 milliseconds ([0029]; [0074]-[0075]; 
Regarding claim 9, Hagedorn et al., Phillips et al., and Dissing et al. teaches all the limitations of claim 8. The modified method of Hagedorn et al., Phillips et al., and Dissing et al. teaches the TMS is used for “various measurements of intracortical inhibition and facilitation, for example…long interval intracortical inhibition (Hagedorn et al., [0048]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0281759 (Hagedorn et al.) in view of U.S. Patent Application Publication No. 2011/0112427 (Phillips et al.) as applied to claim 5 above, and further in view of U.S. Patent Application Publication No. 2005/0154426 (Boveja et al.).
Regarding claim 10, Hagedorn et al. in view of Phillips et al. teaches all the limitations of claim 1. Hagedorn et al. and Phillips et al. do not specify the particular frequency at which the transcranial magnetic stimulation is applied.
However, Boveja et al. teaches a method of administering transcranial magnetic stimulation to treat depression (abstract), comprising: administering 1 Hz, 5 Hz, or 20 Hz transcranial magnetic stimulation ([0028]; [0133]-[0134]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention .
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0281759 (Hagedorn et al.) in view of U.S. Patent Application Publication No. 2011/0112427 (Phillips et al.) as applied to claim 3 above, and further in view of U.S. Patent Application Publication No. 2016/0220836 (Parks).
Regarding claims 18 and 19, Hagedorn et al. in view of Phillips et al. teaches all the limitations of claim 3. Hagedorn et al. teaches the transcranial magnetic stimulation evoked response measured via electroencephalography on the amplitude of oscillations at a range of frequencies including at least one of 5-8 Hz, 8-12 Hz, 12-30 Hz, and 30-60 Hz after a transcranial magnetic stimulation pulse ([0050]; [0052]; [0057]; see also Phillips et al., [0349], [0367]-[0369], [0377]-[0378]). Hagedorn et al. and Phillips et al. do not quantify how long after the transcranial magnetic stimulation pulse the evoked response is measured.
However, Parks teaches a method for treating depression via transcranial magnetic stimulation therapy, comprising: administering rTMS to a patient and measuring the TMS evoked response via EEG concurrently with or immediately after the rTMS therapy ([0009]-[0011]; [0013]; [0038]-[0039]; “continuous EEG”, [0052]; “real-time EEG analysis”, “streams ongoing EEG”, [0059]; rTMS administered, EEG measured, [0064]-[0065]); wherein the TMS evoked response is measured between Figure 7). It would have been obvious to one of ordinary skill in the art to modify the method of Hagedorn et al. and Phillips et al. such that the TMS evoked response is measured via EEG concurrently or immediately after the TMS therapy, and is measured on the amplitude of oscillations at alpha waves within the first second after a TMS pulse as taught by Parks, because Parks teaches continuously measuring EEG while TMS therapy is administered and measuring the TMS evoked response on the amplitude of alpha waves within the first second after a TMS pulse is administered permits phase-locking TMS stimulation to the alpha brain rhythm of the patient to enhance the efficacy of the TMS therapy, wherein artifact removal from data ensures analysis is not distorted ([0038]-[0039]; [0046]-[0047]; [0054]). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hagedorn et al. and Phillips et al. such that the TMS evoked response is measured up to between 150-250 ms following the TMS pulse as taught by Parks, because Parks teaches such a time frame provides adequate time to capture the TMS evoked response following a pulse (see Figure 7).
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0281759 (Hagedorn et al.) in view of U.S. Patent Application Publication No. 2011/0112427 (Phillips et al.) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2014/0058189 (Stubbeman).
claim 39, Hagedorn et al. in view of Phillips et al. teaches all the limitations of claim 1. Hagedorn et al. and Phillips et al. do not specify the measuring the electrical response further comprises performing functional magnetic resonance imaging.
However, Stubbeman teaches a method for treating depression in a subject (abstract; [0025]; [0031]); measuring an electrical response of a brain of the subject, the electrical response corresponding to at least one a brain activity and a brain connectivity of the subject ([0058]; [0075]); and administering transcranial magnetic stimulation to the subject in response to the measuring ([0075]-[0077]; [0082]; [0086]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hagedorn et al. and Phillips et al. to additionally measure the electrical response via functional magnetic resonance imaging as taught by Stubbeman, because Stubbeman teaches EEG and fMRI are beneficial for gathering detailed brain electrical activity data to determine a treatment approach for the individual and “to adjust stimulation parameters to maximize treatment benefit” ([0058]; [0075]).
Response to Arguments
Applicant’s arguments, see pages 8-9, filed 25 June 2021, with respect to the rejections of claim 1, its dependents, and claim 40 under 35 U.S.C. 103 citing at least Hagedorn et al. and Jin et al. have been fully considered and are persuasive in light of the amendments to the claims.  Therefore, the rejections has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 
Applicant's arguments filed 25 June 2021 with respect to the rejections of claims 8-10, 18, and 19 under 35 U.S.C. 103 citing Dissing et al., Boveja et al., and Parks, respectively, have been fully considered but they are not persuasive. Applicant contends Dissing et al., Boveja et al., Parks fail to remedy the deficiencies of Hagedorn et al. and Jin et al., and fail to meet to limitations of respective claims 8-12 as these references do not teach measuring “the electrical response indicative of brain activity and/or brain connectivity in combination with administering TMS based on deviations of brain activity and/or connectivity from normal wherein the deviations are hyperconnectivity and/or activity greater than normal” (arguments, pages 10-12). The examiner does not find these arguments to be persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Dissing et al., Boveja et al., and Parks are not relied upon to teach measuring the electrical response indicative of brain activity and/or brain connectivity in combination with administering TMS based on deviations of brain activity and/or connectivity from normal wherein the deviations are hyperconnectivity and/or activity greater than normal, as Hagedorn et al. and Phillips et al. are relied upon for this teaching as noted above. Rather, Dissing et al., Boveja et al., and Parks, in combination with Hagedorn et al. and Phillips et al., are relied upon to .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CARRIE R DORNA/Primary Examiner, Art Unit 3791